                        Case 19-01742-SMG   Doc 40       Filed 07/14/20    Page 1 of 42




         ORDERED in the Southern District of Florida on July 14, 2020.




                                                         Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        www.flsb.uscourts.gov

         In re:

         Luna Developments Group, LLC,                    Case No. 19-11169-SMG

                  Debtor.                                 Chapter 11
                                                     /

         Alan Barbee, as Liquidating Trustee,

                  Plaintiff,

         v.                                               Adv. No. 19-1742-SMG

         Amerant Bank, National Association,

                  Defendant.
                                                     /

                               ORDER GRANTING MOTION TO DISMISS
                            AND DENYING MOTION TO AMEND COMPLAINT
                  Case 19-01742-SMG   Doc 40     Filed 07/14/20   Page 2 of 42




          Under Florida’s Uniform Fraudulent Transfer Act (“FUFTA”), 1 property

encumbered by a valid lien is not an “asset” that can be fraudulently transferred. Yet

in this adversary proceeding, the plaintiff seeks to avoid the creation of a pledged

bank account established to receive and hold $5 million in proceeds already

encumbered by a valid lien, as well as the later transfer of those proceeds to pay down

a cross-collateralized loan. Because the transfers were of assets encumbered by a

valid lien, no “assets” were transferred under FUFTA, and therefore there are no

transfers to avoid. The plaintiff also seeks to hold the defendant bank liable for aiding

and abetting an alleged breach of fiduciary duty by the debtor’s principal. But the

plaintiff fails to plausibly allege any breaches of fiduciary duty, let alone that the

bank had actual knowledge or rendered substantial assistance in the commission of

this alleged tort. In fact, the allegations show only that the bank acted in its own

financial interest and in accordance with its own legal and contractual rights.

Accordingly, for the reasons discussed in detail below, the complaint will be

dismissed.

          Finally, although specifically given the opportunity to amend its complaint to

address the defendant’s arguments in its motion to dismiss, the plaintiff elected to

amend only to bolster allegations of standing and to add a request for attorneys’ fees.

The plaintiff failed to add any additional allegations regarding the legal or factual

bases for the fraudulent transfer or aiding and abetting claims, but purported to

reserve the right to amend further in response to this Court’s ruling. As discussed in



1   Fla. Stat. §§ 726.101, et seq.



                                             2
              Case 19-01742-SMG           Doc 40       Filed 07/14/20     Page 3 of 42




more detail below, however, because the complaint fails to state a claim regardless of

the plaintiff’s standing, the Court need not adjudicate the standing argument. And,

because legal issues are dispositive here, any further amendment of the complaint

would prove futile. Accordingly, the motion to amend will also be denied. And because

the motion to amend will be denied, dismissal of the complaint will be with prejudice.

I.      Overview.

        Plaintiff Alan Barbee, as Liquidating Trustee for Luna Developments Group,

LLC, 2 has sued Amerant Bank, N.A. 3 to avoid and recover as alleged fraudulent

transfers the creation of a pledged bank account to receive and hold cross-

collateralized sale proceeds, and then the subsequent transfer of funds from that

account to pay down the cross-collateralized obligations of an affiliated entity. 4 Luna

also asserted a claim against Amerant for alleged aiding and abetting breach of

fiduciary duty by Luna’s principal, Juan Arcila.




2 At the time the Complaint was filed, Mr. Barbee was serving as a state-court appointed receiver,
excused from turnover in this bankruptcy case under 11 U.S.C. § 543. Although Amerant has
challenged Mr. Barbee’s standing, as discussed in section IV.A., infra, the Court need not adjudicate
the standing issue and will assume, without deciding, that the Complaint was brought by Luna as
debtor-in-possession operated by Mr. Barbee. Since the filing of the Complaint, the Court has
confirmed a chapter 11 plan of liquidation for Luna, which vested in a liquidating trust all claims and
causes of action of Luna or its estate, with Mr. Barbee as Liquidating Trustee. (ECF No. 36).
Accordingly, on July 9, 2020, the Court entered an order substituting Alan Barbee as Liquidating
Trustee, as the plaintiff. (ECF No. 37). For ease of reference, the Court will refer to the plaintiff as
“Luna” throughout this Order.
3 During most times relevant to this adversary proceeding, Amerant Bank, N.A. was known as
Mercantil Commercebank, N.A., But for ease of reference, the Court will refer to the defendant as
“Amerant” throughout this Order.
4Complaint to Avoid and Recover Fraudulent Transfers and for Aiding and Abetting a Breach of
Fiduciary Duty (ECF No. 1) (the “Complaint”).




                                                   3
                Case 19-01742-SMG          Doc 40      Filed 07/14/20    Page 4 of 42




          Amerant moved to dismiss the Complaint for failure to state a claim upon

which relief may be granted, 5 asserting five principal arguments. First, Amerant

argues that there were no avoidable transfers because the alleged transfers were not

of “assets” (as that term is defined in FUFTA), as the assets allegedly transferred

were at all times encumbered by valid liens. Second, Amerant argues that Luna’s

action is really a veiled attempt to seek avoidance of the cross-collateral lien created

in 2007, but that a claim to avoid that transfer is barred by the statute of repose

because it was created well more than four years before Luna’s petition date. Third,

Amerant argues that a receiver excused from turnover lacks standing to assert these

claims, and any claim the receiver could otherwise assert is barred by the statute of

repose. Fourth, Amerant argues that Luna provided reasonably equivalent value in

exchange for the transfers. And lastly, Amerant argues the Complaint fails to

plausibly allege a claim for aiding and abetting breach of fiduciary duty.

          In response, Luna contends that Amerant released its original cross-collateral

lien and that the creation of the new pledged account therefore was a transfer subject

to avoidance. Luna then argues that Mr. Barbee, as a receiver excused from turnover,

has standing (and therefore his claims are not time-barred) because he has been

granted the rights, powers, and duties of a debtor-in-possession and is bringing these

claims in that capacity. Next, Luna asserts that the issue of reasonably equivalent

value is a question of fact that cannot be resolved on a motion to dismiss. And finally,




5   Motion to Dismiss Adversary Proceeding (ECF No. 9) (the “Motion to Dismiss”).



                                                   4
                  Case 19-01742-SMG   Doc 40   Filed 07/14/20    Page 5 of 42




Luna argues that it adequately pleaded knowledge and substantial assistance with

respect to its aiding and abetting breach of fiduciary claims.

         Although Luna contends its Complaint plausibly stated claims for relief as

pleaded, Luna also moved for leave to amend the Complaint to bolster allegations

that the claims are being asserted on behalf of Luna, as a debtor-in-possession. The

proposed amended complaint also adds a request for attorneys’ fees and costs

pursuant to Florida Statute § 56.29(9). Other than to bolster allegations of standing

and to add a request for attorneys’ fees and costs, the proposed amended complaint

contains no new material allegations.

         Upon consideration of the Complaint, the Motion to Dismiss, the Response in

Opposition 6 (the “Response”), the Motion for Leave to File First Amended Complaint 7

(the “Motion to Amend”), the proposed First Amended Complaint attached thereto

(the “Amended Complaint”), the Memorandum in Opposition to Plaintiff’s Motion to

Amend, 8 and the Reply Memorandum in Support of the Motion to Dismiss, 9 the Court

will grant Amerant’s Motion to Dismiss, dismiss the Complaint with prejudice, and

deny the Motion to Amend for the reasons discussed below.




6   ECF No. 21.
7   ECF No. 22.
8   ECF No. 30.
9   ECF No. 31.




                                           5
                 Case 19-01742-SMG             Doc 40    Filed 07/14/20     Page 6 of 42




II.        A Complaint Must Plausibly State a Claim for Relief.

           To avoid dismissal, a complaint must state a claim for relief that is “plausible

on its face.” 10 The plaintiff must plead sufficient facts – which the court must accept

as true at this stage 11 – to allow the court “to draw the reasonable inference” 12 of a

defendant’s liability. But allegations containing only “‘labels and conclusions’ or ‘a

formalistic recitation of the elements of a cause of action,” 13 and “conclusory

allegations, unwarranted deductions of fact or legal conclusions masquerading as

facts,” 14 will not suffice. If the “well-pleaded facts do not permit the court to infer

more than the mere possibility” of liability, the complaint must be dismissed. 15

           In determining whether the well-pleaded facts state a claim for relief, the court

generally may only consider the complaint and documents attached thereto. 16 The

court must then determine, based on “judicial experience and common sense,”

whether the well-pleaded facts in the complaint present a plausible claim for relief. 17

But if the complaint’s allegations fail to “nudge” the claims “across the line from

conceivable to plausible,” the court must dismiss the complaint. 18



10   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)).
11   Iqbal, 556 U.S. at 678.
12   Id. (citing Twombly, 550 U.S. at 555-56).
13   Id. (quoting Twombly, 550 U.S. at 555).
14   Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).
15   Id.
16   Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1368 (11th Cir. 1997).
17   Iqbal, 556 U.S. at 679.
18   Twombly, 550 U.S. at 570.




                                                     6
                 Case 19-01742-SMG       Doc 40      Filed 07/14/20    Page 7 of 42




III.       Facts. 19

           A.       The Luna Loan.

           Juan Arcila and Carlos Mahecha, through various entities, solicited

investments to purchase and develop real property in South Florida. 20 They formed

Luna in September 2006, 21 to purchase four rental apartment buildings in Hollywood,

Florida (the “Luna Property”) that Luna intended to convert to condominium units. 22

To finance this purchase, Luna borrowed $17.64 million (the “Luna Loan”) from

Amerant on November 29, 2006, 23 and gave Amerant a promissory note, along with

a mortgage and security agreement encumbering the Luna Property (the “Luna

Mortgage”), to secure the debt. 24 By November 1, 2007, Luna had converted a portion

of the Luna Property into condominium units and made loan payments to Amerant,

resulting in a partial release of the Luna Mortgage. 25 As of November 2007, Luna had

repaid approximately $7 million of the Luna Loan. 26

           B.       Luna’s Assets are Cross Collateralized to Secure BHQ’s Financing.

           About a year after forming Luna, Mr. Arcila and Mr. Mahecha formed another

real estate development company – Bal Harbour Quarzo, LLC (“BHQ”) – to buy and


19For purposes of considering the Motion to Dismiss, the Court accepts the foregoing facts alleged by
Luna in its Complaint as true.
20   Compl. ¶ 11.
21   Id. ¶ 12.
22   Id. ¶ 14.
23   Id. ¶ 13.
24   Id. ¶ 13 & Ex. 1.
25   Id. ¶ 15 & Ex. 2.
26   Id. ¶ 16.




                                                 7
                 Case 19-01742-SMG          Doc 40      Filed 07/14/20   Page 8 of 42




develop three properties in Bal Harbour, Florida (the “BHQ Properties”). As with the

Luna Property, they also sought and obtained financing from Amerant for this

project. As a condition of that financing, Amerant required the Luna Loan and the

new BHQ loan to be cross-collateralized and cross-defaulted. 27

           On or about December 12, 2007, Amerant loaned BHQ $15.5 million (the “BHQ

Loan”) 28 to finance a portion of BHQ’s acquisition of the BHQ Properties. 29 In

connection with the BHQ Loan, Luna, BHQ, and Amerant executed a Cross-

Collateral and Cross-Default Agreement (the “2007 Cross Collateral Agreement”). 30

The 2007 Cross Collateral Agreement provided for the Luna security documents and

collateral securing the Luna Loan to also secure the BHQ Loan, and for the BHQ

security documents and collateral securing the BHQ Loan to also secure the Luna

Loan. 31 Luna also executed a Collateral Assignment of Sales Contracts and Sales

Proceeds (“Sales Proceeds Assignment”) 32 in connection with the new BHQ Loan,

which provided that Amerant would grant partial releases of its liens on the Luna

Property to permit the sale of individual units, on the terms set forth in the Sales

Proceeds Assignment. 33 Luna received no consideration in exchange for the liens it


27   Id. ¶¶ 18-20 & Ex. 4.
28A partial copy of the Loan Agreement evidencing the BHQ Loan is attached to the Complaint as
Exhibit 3, however that copy appears to be missing pages 2-5, 7-9, and 14 of the agreement. But, the
fact that certain pages of the Loan Agreement appear missing is not material to the Court’s analysis.
29   Compl. ¶ 21.
30   Id. ¶ 21 & Ex. 4.
31   Id. ¶ 22; 2007 Cross Collateral Agreement, at 2.
32   Compl. ¶ 23 & Ex. 5.
33   Id.




                                                    8
                 Case 19-01742-SMG     Doc 40     Filed 07/14/20   Page 9 of 42




granted to Amerant under the 2007 Cross Collateral Agreement and the Sales

Proceeds Assignment. 34

           C.     The 2013 Loan Modifications.

           Sometime during 2013, both Luna and BHQ became wholly-owned

subsidiaries of Synergy Capital Group Holdings, LLC (“Synergy”), an entity owned

and controlled by Mr. Arcila and Mr. Mahecha. 35 On July 30, 2013, Luna, BHQ, and

Amerant entered into a series of agreements modifying, amending, and extending the

maturity of Luna’s obligations under the Luna Loan. 36 Luna executed and delivered

to Amerant a Consolidated, Amended and Restated Promissory Note in the amount

of $7.5 million; 37 Luna and Amerant executed a Notice of Future Advance,

Modification of Mortgage and Rents Assignment and Extension Agreement; 38 and

Luna, BHQ, and Amerant executed an Amendment and Reaffirmation of Amended

and Restated Cross-Collateral and Cross Default Agreement (“Final Cross Collateral

Agreement”). 39

           D.     Luna Sells the Luna Property and Funds the Pledged Account.

           A little less than two years later, Luna found a buyer for the Luna Property –

Eagle Management RE, LLC (“Eagle”) – and entered into a purchase and sale




34   Id. ¶ 24.
35   Id. ¶ 25.
36   Id. ¶ 26.
37   Id.
38   Id. ¶ 26 & Ex. 7.
39   Id. ¶ 26 & Ex. 8.




                                              9
                 Case 19-01742-SMG       Doc 40        Filed 07/14/20   Page 10 of 42




agreement effective as of April 17, 2015. 40 Four days later, Luna informed Amerant

about the potential sale of the Luna Property and inquired about treatment of the

sale proceeds. 41 In response, Amerant requested various financial statements from

Luna, Amerant, and Mr. Arcila. 42 Understandably, Eagle also requested confirmation

that the Luna Property would be released from Amerant’s liens upon the closing. 43

But because the Luna Property (along with its contracts, rents, and other collateral)

secured both the Luna debt and the BHQ debt, Luna could not sell its property free

and clear of these liens without either paying the entire debt of both entities in full

or obtaining Amerant’s consent.

           Luna therefore had to discuss terms on which Amerant would release its liens

on the real property being sold to Eagle. Specifically, Amerant and David Fernandez,

the Chief Operating Officer of Synergy (which owned both Luna and BHQ at that

time), 44 began discussing 45 the sale of the Luna Property, how to handle the cross-

collateral lien that secured the BHQ debt, and whether that lien could be released. 46

Ultimately, Amerant and Luna agreed that the Luna Property could be sold and




40   Id. ¶ 29.
41   Id. ¶ 30.
42   Id. ¶¶ 30-31 & Ex. 11.
43   Id. ¶ 32 & Ex. 12.
44   Id. ¶ 25.
45 Mr. Fernandez asked if it was possible for Amerant to not reference in a letter to Eagle the cross-
collateral lien securing the BHQ debt, and instead just state that the mortgage lien will be removed.
If Amerant had to mention the cross-collateral lien, Mr. Fernandez requested that Amerant at least
not disclose to Eagle the amount of the BHQ Loan. Compl. Ex. 12.
46   Compl. ¶¶ 33-35.




                                                  10
                Case 19-01742-SMG       Doc 40        Filed 07/14/20   Page 11 of 42




released from Amerant’s liens if Luna placed $5 million of the net sale proceeds (over

and above the amount of the Luna debt) in a newly-created pledged account (the

“Pledged Account”) in Luna’s name that would continue to secure the BHQ debt under

the Final Cross Collateral Agreement. To effectuate this resolution, Amerant

required Luna to execute new agreements to release the Luna Property from the

Final Cross Collateral Agreement and the liens granted thereby, and to establish the

Pledged Account. 47

          Thus, in connection with the impending sale of the Luna Property to Eagle, on

June 29, 2015, 48 Amerant and Luna executed two agreements: an Agreement

Regarding Collateral 49 and a Deposit Assignment Agreement. 50 Amerant also gave

Luna a letter dated June 29, 2015 referencing the Luna Loan (the “June 29 Letter”),

which stated:

          This will confirm that the Bank will satisfy or terminate (as
          appropriate) its mortgage, assignment of rents, and financing
          statement(s) securing the aforementioned loan if and after it receives,
          in immediately available funds, no later than July 15, 2015, all of the
          net closing proceeds in an amount not less than $12.3 million from the
          sale to Eagle Management RE, LLC (or its assignee) of the property
          described in Exhibit A hereto encumbered by those instruments. 51



47   Compl. ¶ 36.
48Luna alleges that it was insolvent as of this date, because its December 31, 2014 balance sheet
showed its liabilities exceeded the value of its assets, and its only material asset was the Luna
Property. Id. ¶ 42. Luna also alleges that the granting of the lien on the Pledged Account rendered
Luna insolvent, leaving it without available unencumbered funds to satisfy its obligations to other
creditors, which Luna alleges were not less than $3.275 million. Id. ¶ 41.
49   Compl. ¶ 37 & Ex. 14.
50   Id. ¶ 37 & Ex. 15.
51   Id. Ex. 16 (emphasis added).




                                                 11
                Case 19-01742-SMG       Doc 40        Filed 07/14/20   Page 12 of 42




The Agreement Regarding Collateral similarly provided that:

           [Amerant] and Luna have agreed that [Amerant] will satisfy the
           Mortgage if, but only if, prior to July 15, 2015 Luna repays the Luna
           Debt in full, funds Luna’s deposit account no. [xxxxxx]5506 with
           [Amerant] (the “[Pledged] Account”) with a minimum balance of $5
           million, grants to [Amerant] a continuing, first-priority security interest
           in the [Pledged] Account to secure the BHQ Debt and otherwise complies
           with this Agreement. 52

The Agreement Regarding Collateral also required Luna to contemporaneously

execute and deliver to Amerant the Deposit Assignment Agreement to establish the

new Pledged Account, “which grants to [Amerant] a continuing, first-priority security

interest in the [Pledged] Account to secure the BHQ Debt.” 53 The Agreement

Regarding Collateral further required Luna to “instruct the Buyer and the closing

agent” to remit all of the net sale closing proceeds to Amerant 54 and stated that:

           Luna hereby irrevocably authorizes [Amerant] to use the Net Closing
           Proceeds received by it to repay in full the Luna Debt (together with
           whatever reasonable attorneys’ fees [Amerant] incurs in connection with
           the transactions contemplated by this Agreement), to fund the [Pledged]
           Account with $5 million and to deposit any remainder in Luna’s
           operating account with [Amerant]. Upon [Amerant]’s demand, Luna
           shall execute and deliver to [Amerant] whatever account opening
           documentation [Amerant] requires in connection with establishing the
           [Pledged] Account. 55

           Consistent with the Agreement Regarding Collateral, the Deposit Assignment

Agreement provided that Luna “will establish with [Amerant] a time deposit or

money market account into which will be directly deposited $5 million of the proceeds


52   Id. Ex. 14 (emphasis added).
53   Id.
54   Id.
55   Id. (emphasis added).




                                                 12
                Case 19-01742-SMG         Doc 40        Filed 07/14/20    Page 13 of 42




of the sale of certain real estate owned by [Luna] and mortgaged to [Amerant] to

secure both debt of [Luna] to [Amerant] and debt of [BHQ] to [Amerant].” 56 The

Deposit Assignment Agreement also included the following provisions:

                 1. Assignment of Collateral. As security for any and all
          Indebtedness (as defined below), 57 [Luna] hereby pledges and assigns to
          [Amerant] and grants to [Amerant] a security interest in the following
          (the “Collateral”): (i) the [Pledged] Account; (ii) all certificates and
          instruments, if any, from time to time constituting, representing or
          evidencing the [Pledged] Account; (iii) all interest dividends, cash,
          instruments and other property from time to time received, receivable
          or otherwise distributed in respect of or in exchange for any or all of the
          then existing Collateral; and (iv) to the extent not covered by clauses (i)
          through (iii), all proceeds of any or all of the foregoing Collateral. . . .

                                                  ***

                  5. Representations and Warranties. [Luna] represents, warrants
          and agrees that . . . this Agreement creates a valid and perfected, first
          priority security interest in all of the Collateral securing all of the
          Indebtedness . . . and the transaction of which this Agreement is a part
          is of direct business benefit to [Luna] and [Luna] has received adequate
          consideration and equivalent value for executing, delivering and
          performing this Agreement; and [Luna] is not insolvent and will not
          become so as a result of the assignment and security interest
          contemplated by this Agreement; and [Luna] is not entering into this
          Agreement with any intent to hinder, delay or defraud any past or future
          creditor. 58




56   Id. Ex. 15 (emphasis added).
57 “Indebtedness” is defined as “all obligations and liabilities of [BHQ] to [Amerant] now or hereafter
evidenced by or existing under the Notes, whether for interest, principal, fees, expenses or otherwise,
and all obligations and liabilities of [Luna] to [Amerant] arising hereunder.” Compl. Ex. 15, § 1. “Notes”
is defined as an Amended and Restated Promissory Note, dated March 5, 2013, in the original principal
amount of $15,141,293.25, made by [BHQ] to [Amerant]’s order and a Promissory Note, dated March
5, 2013, made by [BHQ] to [Amerant]’s order in the original principal amount of $5,500,000.00
(together with any and all renewals or modifications thereof and substitutions therefor . . .)” Id. Ex.
15, § A.
58   Compl. Ex. 15, at 1-3.




                                                   13
                   Case 19-01742-SMG   Doc 40        Filed 07/14/20   Page 14 of 42




           On July 9, 2015 – ten days after execution of the Agreement Regarding

Collateral, the Deposit Assignment Agreement, and the June 29 Letter – Luna’s sale

of the Luna Property to Eagle closed, 59 with Eagle wiring $12,305,562.64 to

Amerant. 60 Pursuant to the wiring instructions and receipt, the funds were applied

first to pay off the Luna Loan; then $5 million was credited to the Pledged Account;

$2750.00 went to pay attorneys’ fees; and the remaining balance of $144,712.60 61 was

deposited into Luna’s operating account #8406. 62

           Referencing a copy of the publicly recorded “Satisfaction of Mortgage” attached

to its Complaint as Exhibit 18, Luna alleges that “[u]pon [Amerant]’s receipt of the

sale proceeds from the Luna Property, [Amerant] released and terminated the Final

Cross Collateral Agreement and the liens allegedly granted thereby.” 63 The

Satisfaction of Mortgage attached as Exhibit 18, however, is dated August 12, 2015

(over a month after the closing) and was recorded on September 17, 2005 (more than

two months after the closing). 64




59   Id. ¶ 43 & Ex. 17.
60   Id. Ex. 17.
61   Id. ¶ 56 & Ex. 28.
62   Id. Ex. 28.
63   Id. ¶ 44.
64   Id. Ex. 28.




                                                14
                   Case 19-01742-SMG    Doc 40        Filed 07/14/20   Page 15 of 42




           E.       Mr. Arcila is Concerned about Creditors Garnishing the Pledged
                    Account.

           Before the closing, Mr. Fernandez conveyed to Amerant Mr. Arcila’s concerns

about whether the sale proceeds could be garnished by Luna’s other creditors. 65

Mr. Arcila himself also emailed concerns about where and how the $5 million in

pledged funds would be held, and whether an entity named Hemphill Financial might

“have the power to block any Luna account” and delay BHQ’s construction project. 66

The day before the closing, Mr. Fernandez asked Amerant if the closing proceeds

could be transferred “immediately to a Synergy account to avoid any potential

garnishment.” 67 Amerant replied that after payment in full of the Luna Loan and

depositing $5 million into the Pledged Account, any remaining funds could be

deposited into a Synergy account. 68 Later that evening, Mr. Fernandez sent another

email to Amerant, asking specifically if the $5 million in pledged funds could be

moved to a Synergy account, rather than an account in Luna’s name. 69 Amerant

replied, however, that “based on the Agreement Regarding Collateral and Deposit

Assignment Agreement signed by Juan [Arcila], the monies will need to be deposited

into Luna’s account.” 70




65   Id. ¶¶ 46-47 & Ex. 20.
66   Id. ¶ 48.
67   Id. ¶ 49 & Ex. 22.
68   Id. ¶ 50 & Ex. 22.
69   Id. ¶ 51 & Ex. 23.
70   Id. Ex. 23.




                                                 15
                   Case 19-01742-SMG   Doc 40        Filed 07/14/20   Page 16 of 42




           As late as the morning of the closing, Mr. Arcila continued to express concern

about Luna’s other creditors potentially being able to access the $5 million Pledged

Account, and again asked if the agreements with Amerant could “be signed including

Synergy as well.” 71 Notwithstanding these requests, the closing proceeded later that

day in accordance with the Agreement Regarding Collateral and Deposit Assignment

Agreement, as detailed above. 72 After payoff of the Luna Loan and funding of the

$5 million Pledged Account, the remaining $144,712.60 in sale proceeds were credited

to Luna’s operating account #0806, which, when added to the existing balance in that

account, resulted in a total balance of $232,935.33. 73 The day after the closing, Luna

transferred $232,935.32 from its operating account #0806 to a Synergy account

(#6006) at Amerant (the “Synergy Transfer”). After the Synergy Transfer, the

remaining balance in Luna’s operating account #0806 was $0.01.

           Even after the closing Mr. Arcila remained concerned about the $5 million in

the Pledged Account being in Luna’s name. 74 On July 22, 2015 – about two weeks

after the closing – Mr. Arcila emailed attorneys Juan Martinez, Esq. (counsel for both

Luna and BHQ) and William Smith, Esq. (counsel for Amerant), stating: “I spoke

with Christina at the Bank and she suggested to have a call among all of us, to find




71   Id. ¶¶ 52-54 & Exs. 24-26.
72   Id. ¶ 56.
73   Id. Ex. 28.
74   Id. ¶¶ 57-58 & Ex. 29.




                                                16
                   Case 19-01742-SMG    Doc 40        Filed 07/14/20   Page 17 of 42




the best way to allocate and secure the $5MM.” 75 Mr. Martinez responded by

proposing a call for the next day. 76

           F.       Luna Transfers the $5 Million in Pledged Funds to Amerant.

           Meanwhile, BHQ’s construction loan from Amerant was due to mature on

September 5, 2015. 77 With Luna continuing to hold $5 million in the Pledged Account

as collateral for BHQ’s obligations to Amerant, Luna, BHQ, and Amerant began

discussing how to apply Amerant’s collateral being held in the Pledged Account to

reduce BHQ’s debt to Amerant. 78 Ultimately, the parties decided to prepare a “Tri-

Party Agreement,” to give “some context to the whole matter.” 79

           The Tri-Party Agreement acknowledged the sale of the Luna Property and that

Luna was holding $5 million in proceeds as collateral for BHQ’s obligations. 80 The

Tri-Party Agreement further acknowledged that BHQ owed Amerant more than $17

million in respect of both a term loan and a construction loan, and that the

construction loan was due to mature on September 5, 2015. 81 Luna, BHQ, and

Amerant also acknowledged a $10.1 million intercompany debt from Luna to BHQ

(the “Intercompany Debt”), and contemplated that in partial repayment of the




75   Id. ¶ 60 & Ex. 30.
76   Id. Ex. 30.
77   Id. ¶ 79 & Ex. 34.
78   Id. Exs. 29, 30.
79   Id. ¶ 67 & Ex. 32.
80   Id. Ex. 34.
81Id. The Tri-Party Agreement also recited that BHQ’s construction loan and term loan were cross-
defaulted.




                                                 17
                 Case 19-01742-SMG    Doc 40        Filed 07/14/20   Page 18 of 42




Intercompany Debt, Luna would transfer the $5 million in the Pledged Account to

Amerant, to reduce BHQ’s obligations to Amerant. 82

           At the time of these discussions, however, the Intercompany Debt had not been

evidenced by a promissory note or any other writing. 83 So Mr. Martinez, as counsel

to Luna and BHQ, prepared a draft undated $10,096,789.94 promissory note, with

Luna as the “Borrower” and BHQ as the “Lender” (the “Promissory Note”). 84 The draft

Promissory Note would obligate Luna to pay BHQ $5 million on or before August 31,

2015, with the remaining balance due January 1, 2020. 85

           Luna, BHQ, and Amerant executed the Tri-Party Agreement on August 10,

2015, 86 which served to irrevocably authorize and direct Amerant to apply the $5

million in the Pledged Account “to make a principal prepayment of the BHQ Term

Loan in the amount of $5 million.” 87 The day after Luna, BHQ, and Amerant executed

the Tri-Party Agreement, Mr. Smith requested a copy of the Promissory Note, 88 which

apparently had not yet been signed. 89 At Mr. Martinez’s request, Mr. Arcila then

executed the note 90 signing as “Managing Partner” of “Luna Developments, LLC” as




82   Id. ¶ 70 & Ex. 34.
83   Id. ¶ 63.
84   Id. ¶ 65 & Ex. 31.
85   Compl. ¶ 66 & Ex. 31.
86   Id. ¶ 69.
87   Id. ¶ 72 & Ex. 34.
88   Id. ¶ 73 & Ex. 35.
89   Id. ¶ 74 & Ex. 36.
90   Id. ¶¶ 74, 75 & Exs. 36, 37.




                                               18
                Case 19-01742-SMG      Doc 40        Filed 07/14/20   Page 19 of 42




“Borrower.” 91 The following day – August 12, 2015 – in accordance with the authority

and direction provided to it under the Tri-Party Agreement, Amerant debited Luna’s

Pledged Account in the amount of $5 million, and credited BHQ’s Loan no. xxxxx6263

in the amount of $5 million (the “Pledged Funds Transfer”). 92

           G.     Luna Ends Up in Receivership and then Bankruptcy.

           On October 24, 2017, the Circuit Court for the Eleventh Judicial Circuit in and

for Miami-Dade County, Florida appointed Mr. Barbee as receiver for Luna, 93 and on

January 28, 2019, Mr. Barbee, as receiver, filed a chapter 11 bankruptcy petition for

Luna. 94

IV.        Analysis.

           The Complaint contains five counts. Count I alleges that Luna’s grant of a

security interest in the Pledged Account was an actual fraudulent transfer avoidable

under 11 U.S.C. § 544 and Florida Statute § 726.105(1)(a). Count II alleges that the

grant of a security interest in the Pledged Account was a constructive fraudulent

transfer avoidable under 11 U.S.C. § 544 and Florida Statute § 726.106(1). Count III

alleges that the Pledged Funds Transfer was an actual fraudulent transfer avoidable

under 11 U.S.C. § 544 and Florida Statute § 726.105(1)(a). Count IV seeks recovery

of the Pledged Funds Transfer pursuant to 11 U.S.C. § 550. And Count V alleges that

Amerant aided and abetted Mr. Arcila’s alleged breach of fiduciary duty to Luna.


91Id. ¶ 75 & Ex. 37. Luna’s name, however, is “Luna Developments Group, LLC,” not “Luna
Developments, LLC.”
92   Compl. ¶ 77 & Exs. 39, 40.
93   Id. ¶ 2.
94   Id. ¶ 4.



                                                19
                Case 19-01742-SMG      Doc 40        Filed 07/14/20   Page 20 of 42




          A.      The Plaintiff’s Standing.

          Under the Bankruptcy Code, Congress vested bankruptcy trustees with

authority to bring fraudulent transfer claims both under substantive provisions of

the Bankruptcy Code (§ 548) as well as applicable state law (like FUFTA). In a

chapter 11 case, a debtor-in-possession exercises the powers of a trustee and therefore

can bring such claims in its own name. 95 In this case, no trustee was appointed under

11 U.S.C. § 1104. In the absence of a trustee, Luna was technically a debtor-in-

possession when the Complaint was filed, although rather than being managed by its

managers or members, it was being administered by a previously-appointed state

court receiver who had been excused from turning over the debtor’s property to a

trustee. 96 Thus, while the Complaint was nominally filed by Mr. Barbee in his

capacity as receiver excused from turnover, it appears to be the debtor-in-possession

(as administered by Mr. Barbee) that was really asserting these claims. But, because

the Court will be dismissing the Complaint on the merits of the substantive legal

issues, the Court need not adjudicate the plaintiff’s standing. Rather, for purposes of

the Motion to Dismiss, the Court will assume without deciding that the claims were

asserted by Luna, as chapter 11 debtor-in-possession being operated by Mr. Barbee,




95   11 U.S.C. § 1107.
96   See 11 U.S.C. § 543.




                                                20
                 Case 19-01742-SMG     Doc 40        Filed 07/14/20   Page 21 of 42




a receiver excused from turnover pursuant to Bankruptcy Code § 543 with authority

to operate and direct the debtor-in-possession.

          B.       Avoidance and Recovery of Fraudulent Transfers.

          Bankruptcy Code § 544(b) allows a trustee (or a debtor-in-possession exercising

the rights, powers and duties of a trustee) 97 to “avoid any transfer of an interest of

the debtor in property . . . that is voidable under applicable [state] law by a creditor

holding an [allowable] unsecured claim.” 98 Luna seeks to avoid the grant of a first-

priority security interest in the Pledged Account as an actual fraudulent transfer

under Florida Statute § 726.105(1)(a) and as a constructive fraudulent transfer under

Florida Statute § 726.106(1), and to avoid the Pledged Funds Transfer as an actual

fraudulent transfer under Florida Statute § 726.105(1)(a). If successful in avoiding

the Pledged Funds Transfer, then Luna also seeks to recover the Pledged Funds

Transfer from Amerant, as an initial or subsequent transferee or the entity for whose

benefit the transfer was made, under 11 U.S.C. § 550.

          Florida Statute § 726.105(1)(a) provides that a transfer made or obligation

incurred by a debtor is fraudulent as to a creditor, whether the creditor’s claim arose

before or after the transfer was made or the obligation was incurred, if the debtor

made the transfer or incurred the obligation “[w]ith actual intent to hinder, delay, or

defraud any creditor of the debtor.” 99 Florida Statute § 726.106(1) provides that a

transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose


97   11 U.S.C. § 1107(a).
98   11 U.S.C. § 544(b).
99   Fla. Stat. § 726.105(1)(a).



                                                21
                 Case 19-01742-SMG         Doc 40        Filed 07/14/20   Page 22 of 42




claim arose before the transfer was made or the obligation was incurred if the debtor

made the transfer or incurred the obligation “without receiving a reasonably

equivalent value in exchange for the transfer or obligation and the debtor was

insolvent at that time or the debtor became insolvent as a result of the transfer or

obligation.” 100 Bankruptcy Code § 550 allows a trustee to recover any transfers

avoided under § 544 from “the initial transferee, the entity for whose benefit the

transfer was made, or a subsequent transferee of the initial transferee.” 101

                   1.        The Grant of a Security Interest in the Pledged Account Was Not
                             an Avoidable Transfer.

           To avoid and recover alleged fraudulent transfers, Luna must first allege that

the grant of a first-priority security interest in the Pledged Account was a “transfer.”

The Bankruptcy Code defines “transfer,” in relevant part, as “(A) the creation of a

lien; (B) the retention of title as a security interest; . . . or (D) each mode, direct or

indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting

with (i) property; or (ii) an interest in property.” 102 FUFTA similarly defines

“transfer” as meaning “every mode, direct or indirect, absolute or conditional,

voluntary or involuntary, of disposing of or parting with an asset or an interest in an

asset, and includes payment of money, release, lease, and creation of a lien or other




100   Fla. Stat. § 726.106(1).
10111 U.S.C. § 550; In re Chase & Sanborn Corp., 848 F.2d 1196, 1198 (11th Cir. 1988) (citing 11 U.S.C.
§ 544(a)).
102   11 U.S.C. § 101(54).




                                                    22
                   Case 19-01742-SMG      Doc 40        Filed 07/14/20    Page 23 of 42




encumbrance.” 103 FUFTA then defines “asset” to mean “property of a debtor” but

specifically excludes “[p]roperty to the extent it is encumbered by a valid lien.” 104

           Amerant argues the granting of a security interest in the Pledged Account is

not a transfer that can be avoided because Amerant already had a lien on the $5

million in Luna sale proceeds that were deposited into that account. Thus, the

transfer of those proceeds into the Pledged Account and the use – several weeks later

– of those proceeds to pay down the BHQ Loan, were not transfers subject to

avoidance under FUFTA. 105 The Court agrees.

                            a.    Amerant Did Not Release Its Liens Before Creation and
                                  Funding of the Pledged Account.

           Luna’s November 29, 2006 Mortgage Deed and Security Agreement 106 gave

Amerant a security interest in Luna’s land and buildings and property located

thereon, 107 as well as, without limitation, “all present and future contracts” 108 and all

“proceeds of the conversion, voluntary or involuntary, of the Mortgaged Property, or

any part thereof, into cash or liquidated claims.” 109 Likewise, the Sales Proceeds

Assignment 110 given to Amerant in connection with the 2007 Cross Collateral


103   Fla. Stat. § 726.102(14).
104Fla. Stat. § 726.102(2). FUFTA also provides that a transfer is not voidable under § 726.105(1)(b)
or § 726.106 if the transfer results from “[e]nforcement of a security interest in compliance with Article
9 of the Uniform Commercial Code.” Fla. Stat. § 726.109(5)(b).
105   Mot. to Dismiss 14.
106   Compl. Ex. 1.
107   Id. ¶ (a).
108   Id. ¶ (g).
109   Id. ¶ (d).
110   Compl. Ex. 5.




                                                   23
                 Case 19-01742-SMG        Doc 40        Filed 07/14/20   Page 24 of 42




Agreement encumbered all of Luna’s “right, title and interest in, to and under the

Contracts [defined to include any sale contracts], including without limitation (a) all

rights of Assignor [Luna] to receive monies due or to become due under each and any

of the Contracts . . . .” 111 Paragraph 2 of the 2007 Cross Collateral Agreement further

provided that the “Luna Security Documents 112 and all collateral securing the Luna

Loan shall serve as additional security for the [BHQ] Loan and the full and faithful

performance by [BHQ] of its obligations under” its loan documents with Amerant. 113

           The entire theory of Luna’s case is really premised on the allegation that

Amerant released and terminated its Final Cross Collateral Agreement and liens

granted thereby before Luna granted Amerant a security interest in the Pledged

Account. 114 If that was true, then Luna might be correct that “[t]he grant of a first-

priority security interest in the Pledged Account . . . following the Defendant’s receipt

of not less than $12,300,000 pursuant to the Deposit Agreements and Release Letter

was a transfer of an interest of the Debtor in property.” 115 But, the Court need not

accept as true “conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts” 116 when considering a motion to dismiss. Here,




111   Id. ¶¶ 1, 2.
112The 2007 Cross Collateral Agreement defined “Luna Security Documents” to include the mortgage,
assignment of leases and rents, UCC-1 financing statements, and “all other documents now or
hereafter securing the Luna Loan.” Compl. Ex. 4, ¶ A.
113   Compl. Ex. 4, ¶ 2.
114   Compl. ¶¶ 44, 45.
115   Id. ¶¶ 84, 89.
116   Oxford Asset Mgmt., 297 F.3d at 1188.




                                                   24
                   Case 19-01742-SMG      Doc 40        Filed 07/14/20    Page 25 of 42




these conclusory allegations are contradicted by other allegations and exhibits to the

Complaint, which plainly show that Amerant’s liens had not yet been released at the

time the Pledged Account was established and Luna granted Amerant a lien thereon.

Indeed, the publicly recorded “Satisfaction of Mortgage” referenced by Luna in

support of its allegations was signed on August 12, 2015 and recorded on September

17, 2015 117 – well after both the creation and the funding of Pledged Account.

Likewise, Luna fails to include any allegations that any satisfaction of mortgage or

release of liens was ever given or recorded before the creation of the Pledged Account.

           The best Luna can do is to point to the June 29 Letter and label it a “Release

Letter.” 118 But a careful reading of the June 29 Letter shows it does nothing more

than confirm what Amerant intends or promises to do in the future:

           the Bank will satisfy or terminate (as appropriate) its mortgage,
           assignment of rents, and financing statement(s) securing the
           aforementioned loan if and after it receives, in immediately available
           funds, no later than July 15, 2015, all of the net closing proceeds in an
           amount not less than $12.3 million from the sale to [Eagle]. 119

Indeed, the sequence of events is telling:

           June 29, 2015:

               •     Luna and Amerant execute the Agreement Regarding Collateral
                     and the Deposit Assignment Agreement; 120



117 Compl. Ex. 18. Compare with Compl. Ex. 2 (the partial releases of the Luna Mortgage publicly
recorded after Luna had converted certain rental apartment units to condominiums). Luna has not
alleged any such release or partial release of Amerant’s cross-collateral security interests at or before
the creation or funding of the Pledged Account.
118   Compl. ¶ 38.
119   Id. (emphasis added) & Ex. 16.
120   Id. ¶ 37 & Exs. 14, 15.




                                                   25
                    Case 19-01742-SMG     Doc 40        Filed 07/14/20   Page 26 of 42




               •     Amerant gives Luna the June 29 Letter; 121

            July 9, 2015:

               •     Luna closes on the Eagle sale; 122
               •     $12,305,562.64 is wired to Amerant and used to satisfy the Luna
                     Loan, 123 fund $5 million into the Pledged Account, 124 and pay
                     $2750.00 in attorneys’ fees, 125 with the balance of $144,712.60
                     being deposited into Luna’s operating account at Amerant; 126

            August 12, 2015:

               •     Amerant executes a Satisfaction of Mortgage; 127 and

            September 27, 2015:

               •     The Satisfaction of Mortgage is recorded. 128

            Before Luna sold the Luna Property to Eagle, the equity in the Luna Property

above the mortgage balance on the Luna Loan – along with the contracts and other

collateral – clearly secured the cross-collateralized BHQ Loan. 129 The Deposit

Assignment Agreement simply created a new account established specifically to

receive and hold the already-encumbered proceeds of the sale. While the Deposit

Assignment Agreement did state that it creates a valid and perfected first priority

security interest in the account, the account was not funded at the time it was created.




121   Id. Ex. 16.
122   Id. ¶ 43 & Ex. 17.
123   Id.
124   Id. Ex. 19.
125   Id. Ex. 17.
126   Id. Ex. 28.
127   Id. Ex. 18.
128   Id.
129   See footnotes 106-113, supra.



                                                   26
                 Case 19-01742-SMG          Doc 40        Filed 07/14/20   Page 27 of 42




Thus, any lien granted on the Pledged Account as of June 29, 2015 necessarily had

no value as of that date.

           In establishing the Pledged Account, Amerant took lawful, reasonable, and

appropriate actions to protect its collateral and maintain its lien. Amerant had a lien

on the sale contract and its proceeds. Amerant and Luna then established the Pledged

Account – at the time unfunded – and granted a lien in favor of Amerant in the

account, so that when the sale closed and the collateral (real estate and contractual

rights) was converted into cash (to which that lien attached), Amerant had an

appropriate repository for the funds that would enable them to retain their perfected

secured status.

                           b.        The Transactions Were Properly Contemplated,
                                     Structured, and Executed under Article 9 of the UCC.

           Indeed, the transactions at issue were properly contemplated, structured, and

executed in accordance with Article 9 of the Uniform Commercial Code. Under UCC

§ 9-315(a)(2), a security interest attaches to any identifiable proceeds of collateral

following disposition of the original collateral. 130 If the original security interest was

perfected (there has been no allegation that it was not), 131 then under UCC § 9-315(c),


130   Fla. Stat. § 679.3151(1)(b).
131 See Compl. Ex. 1 (Mortgage Deed and Security Agreement), Ex. 4 (Cross-Collateral and Cross-
Default Agreement), Ex. 5 (Collateral Assignment of Sales Contracts and Sales Proceeds); see also Mot.
to Dismiss Ex. B (Assignment of Leases and Rents) & Exhibit C (UCC-1 Financing Statement). In
deciding Rule 12(b)(6) motions, courts may consider exhibits attached to the complaint that are central
to the claim and the authenticity of which is not disputed. See Speaker v. U.S. Dep’t of Health & Human
Servs., 623 F.3d 1371, 1379 (11th Cir. 2010); Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (citing
Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)). Courts may also consider other documents
central to a claim if the authenticity and contents of the documents are not in dispute. Harris v. Ivax
Corp., 182 F.3d 799, 802 n.2 (11th Cir. 1999) (citing Brooks v. Blue Cross & Blue Shield of Fla., Inc.,
116 F.3d 1364, 1369 (11th Cir. 1997)). The Assignment of Leases and Rents and the UCC-1 Financing



                                                     27
                 Case 19-01742-SMG           Doc 40        Filed 07/14/20   Page 28 of 42




the security interest in the proceeds is automatically perfected as well. 132 Under UCC

§ 9-315(d), however, a perfected security interest in proceeds may then become

unperfected on the twenty-first day after the security interest attaches to the

proceeds, if certain conditions are not met. 133

           But here, Amerant’s collateral was converted to “identifiable cash proceeds” 134

on August 9, 2015 (the date of the closing), 135 which resulted in the continuation of

perfection of Amerant’s security interest in the cash proceeds under UCC § 9-

315(d)(2). 136 The identifiable cash proceeds of $5 million in which Amerant

unquestionably had a perfected security interest were then deposited into the Pledged

Account that same day. 137 Amerant was also perfected by control 138 of the collateral

at that point. 139 Thus, based on the well-pleaded allegations in the Complaint, there

was no point in time before the funding of the Pledged Account when Amerant’s

security interest had been released, lapsed or was unperfected.

           At bottom, Amerant took entirely appropriate action to preserve and protect

its existing liens, and to ensure that it retained those liens when its collateral was


Statement were not attached to the Complaint, but were attached by Amerant to its Motion to Dismiss.
These documents are central to Luna’s claims, and Luna has not challenged their authenticity or
contents.
132   Fla Stat. § 679.3151(3).
133   Fla Stat. § 679.3151(4).
134   Fla. Stat. § 679.3151(4)(b).
135   Compl. ¶ 43 & Ex. 17.
136   Fla. Stat. § 679.3151(4)(b).
137   Compl. Ex. 19.
138See UCC §§ 9-314(a) (perfection by control) and 9-104(a)(1) (control of deposit account); Fla. Stat.
§§ 679.3141(a) and 679.1041(1)(a).
139   Id. Ex. 15, ¶ 2 (“Bank shall have complete control over the Collateral.”).



                                                      28
                Case 19-01742-SMG           Doc 40        Filed 07/14/20   Page 29 of 42




converted to cash. Accordingly, because the $5 million in sale proceeds that was

deposited into the Pledged Account was already encumbered by a valid lien, under

Florida Statute § 726.102(2), this $5 million was not an “asset” and therefore the

transfer of the $5 million into the Pledged Account was not a transfer that can be

avoided under FUFTA. Likewise, because the Pledged Account was unfunded and

had no value when it was created – and when it was funded it was funded with

already encumbered funds – creation of the Pledged Account and the granting of a

lien therein is not a transfer subject to avoidance under FUFTA, either. Accordingly,

Counts I and II – both of which challenge the creation of the Pledged Account – must

be dismissed. 140

                  2.      The Pledged Funds Transfer Was Not an Avoidable Transfer.

          Because the Pledged Account was already encumbered by a valid, perfected

lien in favor of Amerant, the application of the $5 million in that account to reduce

BHQ’s debt to Amerant was also not an avoidable transfer. 141 It is not fraudulent to

pay some but not all creditors, “even though the effect might be to injure or prejudice

an existing creditor who was not chosen to receive the debtor’s largesse.” 142 Moreover,

to recover a payment made on a pre-existing mortgage as a fraudulent transfer, the

plaintiff must establish that the pre-existing mortgage or other lien was not effective



  Because the Court finds there was no transfer subject to avoidance, the Court need not address
140

Amerant’s reasonably equivalent value argument with respect to Count II.
141See Sunshine Res., Inc. v. Simpson, 763 So. 2d 1078, 1081 (Fla. 4th DCA 1999) (a payment made on
a pre-existing mortgage is not a fraudulent transfer, even if the effect of the payment is to prefer one
creditor over another).
142   Id. (quoting Jacksonville Bulls Football Ltd. v. Blatt, 535 So.2d 626, 629 (Fla. 3d DCA 1988)).




                                                     29
                     Case 19-01742-SMG      Doc 40        Filed 07/14/20   Page 30 of 42




to secure the debt. 143 For the reasons discussed above, Amerant’s perfected lien on

the Pledged Account was effective to secure BHQ’s debt to it. Therefore, Luna’s

transfer of $5 million from the Pledged Account to Amerant was not an avoidable

transfer, and Count III fails as a matter of law as well. 144 And because Count III fails,

Count IV – which seeks to recover the Pledged Funds Transfer – also fails to state a

claim because there is no avoidable transfer to recover.

            C.        Aiding and Abetting Breach of Fiduciary Duty.

            Finally, Luna alleges that Mr. Arcila breached his fiduciary duties to Luna by

“shielding the net proceeds of the sale of the Luna Property from the Debtor’s

legitimate creditors,” 145 and that Amerant aided and abetted this alleged breach. 146

In support of its generalized allegations, Luna alleges the following specific actions

by Mr. Arcila constituted breaches of his fiduciary duties to Luna:

                 •    executing the Deposit Assignment Agreement resulting in net
                      proceeds in excess of the amount of the Luna debt being delivered
                      to Amerant;
                 •    granting to Amerant a lien on the Pledged Account;
                 •    directing, or attempting to direct, the transfer of the net proceeds
                      to avoid garnishment and other collection efforts; and
                 •    permitting Amerant to apply the amounts on deposit in the
                      Pledged Account to reduce the amount outstanding under the
                      BHQ Loan. 147


143   Wiand v. Wells Fargo Bank, N.A., 86 F. Supp. 3d 1316, 1326-27 (M.D. Fla. 2015).
144Because the Court has determined that the transactions at issue were not transfers under FUFTA,
the Court need not address or resolve Amerant’s argument that Luna really seeks to avoid the 2007
cross-collateral lien, which claim is time-barred. In any event, Luna admits in its Response that it does
not seek to avoid the 2007 Cross Collateral Agreement. Resp. 3 n.2.
145   Compl. ¶ 106.
146   Id. ¶¶ 107-18.
147   Id.




                                                     30
                   Case 19-01742-SMG        Doc 40        Filed 07/14/20   Page 31 of 42




                    1.        Luna Has Failed to Plausibly Allege any Breach of Fiduciary
                              Duty.

            To state a claim for breach of fiduciary duty under Florida law, a plaintiff must

plausibly allege: (1) the existence of a fiduciary duty, (2) breach of a fiduciary duty,

and (3) that the breach proximately caused the plaintiff’s damages. 148 While the

Complaint’s specific allegations as to the existence of a fiduciary duty are sparse, the

Court will assume for purposes of ruling on the Motion to Dismiss that as a

manager, 149 “de facto manager,” 150 or one who “exercised managerial control of”

Luna, 151 Mr. Arcila owed fiduciary duties to Luna. 152 But – as discussed above –

executing the Deposit Assignment Agreement, granting a lien on the Pledged

Account, and permitting Amerant to apply the funds in the Pledged Account to reduce

BHQ’s loan obligations were not avoidable transfers and were not otherwise

improper. Indeed, the transactions were contemplated, documented, and executed in

a manner consistent with Article 9 of the Uniform Commercial Code. 153 By causing

Luna to execute the Deposit Assignment Agreement, grant a lien on the Pledged

Account, and permit Amerant to apply the Pledged Funds to reduce BHQ’s liability,


148Silver Crown Investments, LLC v. Team Real Estate Mgmt., LLC, 349 F. Supp. 3d 1316, 1331 (S.D.
Fla. 2018) (citing Gracey v. Eaker, 837 So.2d 348, 353 (Fla. 2002); Doshi v. Cagle Road Land, LLC,
Case No. 3:17–cv–308–J–34JRK, 2018 WL 1796224, at *8 (M.D. Fla. Jan. 23, 2018)).
149   Compl. ¶ 103.
150   Id. ¶ 104.
151   Id.
152See generally McCoy v. Durden, 155 So. 3d 399, 402-05 (Fla. 1st DCA 2014) (discussing fiduciary
duties of LLC managers under the Florida Limited Liability Company Act (Fla. Stat. § 608.4225
(2011)), which has since been repealed and replaced by the Florida Revised Limited Liability Company
Act, effective as of January 1, 2015).
153   Infra, Part IV.B.1.b.




                                                     31
                Case 19-01742-SMG      Doc 40        Filed 07/14/20   Page 32 of 42




Mr. Arcila did nothing more than cause Luna to properly honor its obligations to

Amerant under the Final Cross Collateral Agreement and related security

documents. Nothing about those actions plausibly suggest any breach of a fiduciary

duty by Mr. Arcila to Luna.

          The only allegation that even suggests a breach of fiduciary duty by Mr. Arcila

is that he directed or – more accurately – “attempt[ed] to direct the transfer of the net

proceeds to avoid garnishment and other collection efforts.” 154 But even as to this

allegation, any attempt by Mr. Arcila to move the Pledged Account from Luna to

another entity cannot be a breach of fiduciary duty because, as discussed above, this

account and its contents were Amerant’s collateral.

                 2.    Luna Has Failed to Plausibly Allege Knowledge or Substantial
                       Assistance.

          Even if Luna had adequately alleged a breach of fiduciary duty, however, it

still has failed to state a claim against Amerant for aiding and abetting breach of

fiduciary duty. An aiding and abetting claim under Florida law requires a plaintiff to

allege: (1) an underlying violation by a primary wrongdoer; (2) knowledge of the

underlying violation by the alleged aider and abettor; and (3) rendering of substantial

assistance in committing the wrongdoing by the alleged aider and abettor. 155 When

an aiding and abetting breach of fiduciary duty claim is asserted against a lender,

however, the plaintiff must allege specific facts showing that the lender knew that its



154   Compl. ¶ 106.
155In re Rollaguard Sec., LLC, 591 B.R. 895, 922 (Bankr. S.D. Fla. 2018) (quoting Lawrence v. Bank
of Am., N.A., 455 F. App’x 904, 907 (11th Cir. 2012)).




                                                32
                    Case 19-01742-SMG       Doc 40         Filed 07/14/20   Page 33 of 42




customer was engaging in wrongful or illegal activity. 156 This “knowledge” element

“will only be satisfied if the plaintiff pleads facts demonstrating that the bank had

‘actual knowledge’ of the wrongdoings.” 157 “Importantly, in the context of aiding and

abetting claims against banks, Florida law does not require banks to investigate their

customers’ transactions.” 158 “Substantial assistance occurs when a defendant

affirmatively assists, helps conceal or fails to act when required to do so, thereby

enabling the breach to occur.” 159 But “mere inaction” will constitute substantial

assistance “only if the defendant owes a fiduciary duty directly to the plaintiff.” 160

           Here, the allegations in the Complaint, if proven, would not raise a plausible

inference that Amerant actually knew Mr. Arcila was engaged in a breach of his

fiduciary duty to Luna. For example, Luna alleges that Mr. Arcila requested Amerant

to produce a release letter without reference to the cross-collateral agreement, 161 and

that in fact the June 29 Letter failed to disclose the existence of the cross-collateral

agreement. 162 Both the 2007 Cross Collateral Agreement and the Final Cross



156Platinum Estates, Inc. v. TD Bank, N.A., No. 11–60670–CIV, 2012 WL 760791, at *3 (S.D. Fla. Mar.
8, 2012); Groom v. Bank of Am., No. 8:08–cv–2567–JDW–EAJ, 2012 WL 50250, at *2-3 (M.D. Fla. Jan.
9, 2012); Lawrence v. Bank of Am., N.A., No. 8:09–cv–2162–T–33TGW, 2010 WL 3467501, at *3 (M.D.
Fla. Aug. 30, 2010); Hines v. FiServe, Inc., No. 8:08–cv–2569–T–30AEP, 2010 WL 1249838, at *4 (M.D.
Fla. Mar. 25, 2010).
  Perlman v. Wells Fargo Bank, N.A., 559 F. App’x 988, 993 (11th Cir. 2014) (citing Lawrence, 455 F.
157

App’x at 907).
158Rollaguard, 591 B.R. at 922-23 (“‘Red flags’ and mere suspicions are insufficient to trigger any
obligation by [a bank] to investigate.”) (internal citation omitted).
159   Chang v. JPMorgan Chase Bank, N.A., 845 F.3d 1087, 1098 (11th Cir. 2017).
160   Id. (internal quotation marks and citation omitted).
161   Compl. ¶ 34 & Ex. 12; see footnote 45, supra.
162   Id. Ex. 16.




                                                      33
                 Case 19-01742-SMG       Doc 40        Filed 07/14/20   Page 34 of 42




Collateral Agreement, however, were recorded in the public records. 163 Amerant’s

knowledge that Mr. Arcila requested Amerant not mention the Cross Collateral

Agreement in the June 29 Letter is simply not probative of any plausible allegations

that Mr. Arcila breached his fiduciary duty, or that Amerant had knowledge and

substantially assisted such alleged breach of fiduciary duty.

           Likewise, Amerant’s knowledge that Mr. Arcila was concerned about creditors

garnishing Luna’s accounts – and even its knowledge that Mr. Arcila requested the

Pledged Account be held in another entity’s name (which request Amerant refused) –

does not support actual knowledge that Mr. Arcila was breaching his fiduciary duty

to Luna because, as discussed above, it has not been plausibly alleged that he was

breaching his fiduciary duty. That Mr. Arcila wanted to move the $5 million in

pledged funds to the name of another entity – purportedly over concerns about claims

of other Luna creditors – does not show intent to breach fiduciary duty because those

funds were not available to other creditors anyway; they were already encumbered

and therefore not an “asset” subject to “transfer” under FUFTA. 164 As to the Synergy

Transfer, while that transfer may have been a fraudulent transfer by Luna to

Synergy, any fraudulent transfer claim Luna may have against Synergy is not a claim

against Amerant, who simply honored its customer’s lawful directions to transfer the

money. 165


163   Id. Exs. 4, 8.
164   Fla. Stat. § 726.102(2)(a).
165 O’Halloran v. First Union Nat. Bank of Fla., 350 F.3d 1197, 1205 (11th Cir. 2003) (a bank “has the

right to assume that individuals who have the legal authority to handle the entity’s accounts do not
misuse the entity’s funds.”)



                                                  34
                 Case 19-01742-SMG           Doc 40        Filed 07/14/20   Page 35 of 42




           Similarly, the Complaint does not contain sufficient allegations to plausibly

support the inference that Amerant rendered substantial assistance to Mr. Arcila’s

alleged breach of fiduciary duties. Luna alleges only that Amerant provided

substantial assistance to Mr. Arcila in breaching his fiduciary duty by “compelling

the grant of the lien on the Debtor’s funds from the sale of the Luna Property” and

“the subsequent transfer of the Debtor’s money to reduce BHQ’s liability to [Amerant]

thereby improving [Amerant’s] position.” 166 But again, as discussed above, these

actions did not even result in avoidable transfers, and certainly did not breach any

fiduciary duties. Thus, there are no plausible allegations of substantial assistance

with respect to the establishment of the Pledged Account or the Pledged Funds

Transfer. Even as to the Synergy Transfer, there are no plausible allegations that

Amerant did anything other than act on lawful instructions of its banking

customer. 167 In facilitating the creation of the Pledged Account and the later Pledged

Funds Transfer, Amerant was doing nothing more than acting in its own financial

interest and in accordance with its own legal and contractual rights. 168 Acts that are

“consistent with normal, lawful [banking] business practices” will not support an

aiding and abetting breach of fiduciary duty claim. 169




166   Compl. ¶ 108.
167   O'Halloran, 350 F.3d at 1205.
168See Sharp Intern. Corp. v. State Street Bank and Trust Co. (In re Sharp Intern. Corp.), 403 F.3d 43,
51 (2d Cir. 2005) (where lender requested repayment and encouraged borrower to obtain new
financing, and lender had right to foreclose, lender did not aid or abet borrower in breaching fiduciary
duty even though borrower was defrauding its own investors).
169   Krys v. Pigott, 749 F.3d 117, 132 (2d Cir. 2014).




                                                      35
                Case 19-01742-SMG          Doc 40        Filed 07/14/20   Page 36 of 42




          Luna’s allegations pertaining to the Tri-Party Agreement and the Promissory

Note lend no support to the aiding and abetting breach of fiduciary claim, either. 170

BHQ owed a valid debt to Amerant, which debt was properly secured by Luna’s assets

(first the Luna Property, contracts and proceeds, and other collateral, and later the

$5 million in the Pledged Account). That Luna, BHQ, and Amerant prepared the Tri-

Party Agreement to give “some context to the whole matter” 171 – even if done to allay

Mr. Arcila’s unfounded concerns about Luna creditors garnishing the Pledged

Account – does not support a claim against Amerant for aiding and abetting breach

of fiduciary duty.

          Nor is preparation of the Promissory Note to document the Intercompany Debt

probative of the aiding and abetting claim. A promissory note “evidence[s] a debt and

specif[ies] terms under which one party will pay money to another.” 172 But a

promissory note is not required to create a debt, and a later-executed promissory note

merely provides “documentary evidence of the amount of the antecedent debt” and “a

timetable for the payment of that debt.” 173 Luna attempts to cast doubt – without any

plausible allegations – about its (own) $10.1 million debt to BHQ, relying principally

on an inference that because the note was prepared shortly before the $5 million



170These allegations are also irrelevant to the fraudulent transfer claims because, as noted above, the
transactions at issue were not transfers subject to avoidance.
171   Compl. ¶ 67
172Baggett v. Law Offices of Daniel C. Consuegra, P.L., No. 3:14-CV-1014-J-32PDB, 2015 WL 1707479,
at *4 (M.D. Fla. Apr. 15, 2015) (quoting Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d
1211, 1217 (11th Cir. 2012)); see also Fla. Stat. § 679.1021(1)(mmm) (2011) (“‘Promissory note’ means
an instrument that evidences a promise to pay a monetary obligation . . . .”).
173   Matter of Red Way Cartage Co., Inc., 84 B.R. 459, 461 (Bankr. E.D. Mich. 1988).




                                                    36
                Case 19-01742-SMG          Doc 40        Filed 07/14/20   Page 37 of 42




paydown was made, somehow the underlying debt was invalid. 174 But “[h]ints and

innuendo are not sufficient to support any necessary component of a claim.” 175

          In sum, Luna has failed to plausibly allege that Amerant did anything other

than protect its rights as a secured creditor and ensure that it received payments to

which it was entitled. 176 That Amerant knew Mr. Arcila was concerned about the

claims of other creditors and that Amerant collaborated with Luna and BHQ to

document the transactions that resulted in Amerant realizing on its collateral and

being repaid does not support allegations of aiding and abetting any alleged breach

of fiduciary duty by Mr. Arcila. Accordingly, Luna’s claim for aiding and abetting Mr.

Arcila’s breach of fiduciary duty fails to state a claim upon which relief may be

granted, and will be dismissed along with the other four counts.

          D.      Motion for Leave to Amend

          After Amerant filed its Motion to Dismiss, the Court entered a briefing order

inviting a response by Luna and a reply by Amerant. 177 The Briefing Order further

provided that:

          If Plaintiff wishes to request leave to amend the complaint, Plaintiff
          must accompany the response with a motion for leave to amend under

174While the incorrect name on the note – “Luna Developments, LLC” – might have some legal
significance in other contexts, it is irrelevant to the allegations that Amerant aided and abetted a
breach of Mr. Arcila’s fiduciary duty to Luna.
175In re D.I.T., Inc., 561 B.R. 793, 804 (Bankr. S.D. Fla. 2016) (citing Sharp Intern. Corp., 403 F.3d at
56-57; B.E.L.T., Inc. v. Wachovia Corp., 403 F.3d 474 (7th Cir. 2005)).
176See generally Ethyl Corp. v. Balter, 386 So. 2d 1220, 1225 (Fla. 3d DCA 1980) (so long as improper
means are not employed, activities taken to safeguard or promote one’s own financial and contractual
interests are entirely non-actionable); cf. Sharp Intern. Corp., 403 F.3d at 52 (bank’s discovery of its
borrower’s fraud was an asset of the bank, which had a fiduciary duty to its shareholders to use that
information – if it legally could – to maximize recovery on its loan).
177   Order Setting Briefing Schedule on Mot. to Dismiss (ECF No. 10) (the “Briefing Order”).




                                                    37
                 Case 19-01742-SMG        Doc 40        Filed 07/14/20   Page 38 of 42




           Fed. R. Civ. P. 15(a), made applicable to this adversary proceeding by
           Fed. R. Bankr. P. 7015. Such motion for leave to amend must include a
           copy of the proposed amended complaint with redlined comparison to
           indicate changes. The failure to file a motion for leave to amend
           along with any response to the Motion [to Dismiss] constitutes a
           waiver of the right to request leave to amend and, if the Motion
           [to Dismiss] is granted, may result in dismissal of the action with
           prejudice. 178

Luna timely filed its Response, along with a Motion to Amend. 179 But its Motion to

Amend sought leave to amend the Complaint only “to add allegations regarding the

standing of the Receiver to prosecute the claims asserted in the Complaint.” 180 While

not specifically mentioned in the Motion to Amend, the proposed Amended Complaint

also proposed to add to each count a request for attorneys’ fees and costs. 181 The

Motion to Amend then stated that “to the extent the Court grants the Motion to

Dismiss for other reasons, the Receiver seeks leave of Court to further amend the

Complaint to respond to or address the Court’s ruling.” 182

           Under Federal Rule of Civil Procedure 15(a)(2), 183 “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires.” 184 Although the rule requires that

leave to amend be freely given, a court may deny leave to amend on several grounds,



178   Id. (emphasis in original).
179   ECF No. 22.
180   Id. ¶ 3.
181   Id. at 24-27, 30.
182   Id. ¶ 3.
183   Made applicable here by Federal Rule of Bankruptcy Procedure 7015.
184   Fed. R. Civ. P. 15(a)(2).




                                                   38
                Case 19-01742-SMG          Doc 40        Filed 07/14/20   Page 39 of 42




including the futility of the amendment. 185 Futility justifies denial of leave to amend

where the complaint, as amended, would still be subject to dismissal. 186 Luna’s

proposed Amended Complaint here is futile, and therefore its Motion to Amend will

be denied.

          The proposed Amended Complaint is futile because, as noted above, the Court

determined that it did not need to adjudicate the standing issue that Luna seeks to

address therein. Rather, the Court assumed without deciding that Luna, as debtor-

in-possession directed and operated by Mr. Barbee as receiver excused from turnover,

had standing. With standing assumed, the Court nevertheless determined that each

count of the Complaint failed to state a claim upon which relief may be granted, and

that the entire Complaint should therefore be dismissed on the legal merits. And

because Luna’s claims fail on the merits, the Court of course need not address its

requests for attorneys’ fees. As such, the Motion to Amend will be denied as futile.

V.        Dismissal with Prejudice.

          Finally – notwithstanding the purported reservation of rights by Luna to seek

leave to further amend to respond to or address the Court’s ruling – dismissal will be

with prejudice and Luna will not be given the opportunity to “further amend” its

complaint. The Eleventh Circuit has held that a court “is not required to grant a

plaintiff leave to amend his complaint sua sponte when the plaintiff, who is




185Patel v. Ga. Dep’t BHDD, 485 F. App’x 982, 982 (11th Cir. 2012) (citing Maynard v. Bd. of Regents
of Div. of Univs. of Fla. Dept. of Educ. ex rel. Univ. of S. Fla., 342 F.3d 1281, 1287 (11th Cir. 2003)).
186   See Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999).




                                                    39
                Case 19-01742-SMG           Doc 40        Filed 07/14/20   Page 40 of 42




represented by counsel, never filed a motion to amend nor requested leave to amend

before the district court.” 187 Here, the Court specifically advised Luna in the Briefing

Order that if it wished to request leave to amend, Luna must file a motion for leave

to amend with its Response. That it did. But rather than propose an amended

complaint directed to all of Amerant’s arguments in its Motion to Dismiss, Luna

cherry-picked issues and only proposed an amended complaint to bolster allegations

of standing and to add a new request for attorneys’ fees and costs. The proposed

Amended Complaint did not in any way address or seek to remedy any of the other

deficiencies raised by Amerant in its Motion to Dismiss.

            Neither the Briefing Order nor Eleventh Circuit case law suggest that a

plaintiff can keep coming back to the well with serial amendments. In fact, very

recently the Eleventh Circuit affirmed the dismissal of a complaint with prejudice

under circumstances similar to those presented here. In Isaiah v. JPMorgan Chase

Bank, 188 the Eleventh Circuit affirmed the dismissal with prejudice of a complaint

where the plaintiff “maintained throughout that his complaint is sufficient as it

presently stands.” 189 Only after the Eleventh Circuit ordered supplemental briefing

– coincidentally, on the issue of a receiver’s standing – did the plaintiff suggest that

he should be permitted to amend his complaint to assert additional facts to avoid




187Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (overruling
precedent requiring that a plaintiff be given at least one chance to amend his complaint before the
court dismisses the action with prejudice).
188   960 F.3d 1296, 1308 n.9 (11th Cir. June 1, 2020).
189   Id.




                                                     40
                Case 19-01742-SMG           Doc 40        Filed 07/14/20   Page 41 of 42




dismissal. 190 The Eleventh Circuit rejected this argument, and affirmed the District

Court’s dismissal with prejudice of the plaintiff’s complaint. 191 Similarly, in Perlman

v. Bank of America, N.A., 192 the Eleventh Circuit affirmed a district court’s denial of

leave to amend where the plaintiff sought leave to amend in a footnote contained in

his response to a motion to dismiss, which did not indicate what additional facts the

plaintiff intended to allege in a proposed amended complaint.

            Here, Luna’s “reservation of rights” in its Motion to Amend is the functional

equivalent of the footnote in Perlman. Luna was given notice of Amerant’s grounds

for dismissal and provided with an opportunity to seek leave to amend to cure any

deficiencies. By initially seeking leave to amend to only address standing (and to seek

attorneys’ fees and costs), Luna was implicitly maintaining that the rest of its

Complaint was sufficient as pleaded. Now that the Court has determined the

Complaint failed to state claims upon which relief may be granted as a matter of law

– and Luna having failed to propose an amended complaint that supplements any

allegations other than as to standing – Luna should not be given a further

opportunity to amend its Complaint. The Complaint will therefore be dismissed with

prejudice.

VI.         Conclusion.

            The creation and funding of the Pledged Account and the subsequent Pledged

Funds Transfer were not transfers subject to avoidance under FUFTA. In


190   Id.
191   Id.
192   561 F. App’x 810, 814 (11th Cir. 2014).



                                                     41
           Case 19-01742-SMG       Doc 40        Filed 07/14/20   Page 42 of 42




contemplating, documenting, and executing these transactions, Mr. Arcila did not

breach any fiduciary duty to Luna, and Luna has failed to plausibly allege that

Amerant had knowledge of any breach of fiduciary duty or that it substantially

assisted Mr. Arcila in breaching his fiduciary duty. These conclusions are evident

from the facts alleged and accepted by the Court as true. And although given an

opportunity to amend its Complaint, the proposed Amended Complaint failed to

address these fatal deficiencies. As such, the Complaint fails to state a claim upon

which relief may be granted and will be dismissed with prejudice, and the Motion to

Amend will likewise be denied.

                                       ORDER

      For the foregoing reasons, it is therefore ORDERED that:

      1.     The Motion to Dismiss is GRANTED.

      2.     The Motion to Amend is DENIED.

      3.     The Complaint is DISMISSED WITH PREJUDICE.

                                         ###

Copies to all parties of record by the Clerk of Court.




                                            42
